 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9           ROBERT ALBERT, an individual,                    CASE NO. 2:19-CV-00510 RAJ-
                                                              MLP
10
                                     Plaintiff,
11                                                            AGREEMENT
                 v.                                           REGARDING
12                                                            DISCOVERY OF
             LABORATORY CORPORATION OF                        ELECTRONICALLY
             AMERICA, a Delaware Corporation                  STORED
13
                                                              INFORMATION AND
                                     Defendant.               [PROPOSED] ORDER
14

15
     The parties hereby stipulate to the following provisions regarding the discovery of
16
     electronically stored information (“ESI”) in this matter:
17
     A.         General Principles
18
     1.      An attorney’s zealous representation of a client is not compromised by conducting
19
     discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
20
     in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
21
     contributes to the risk of sanctions.
22
     2.      The proportionality standard set forth in Fed. R. Civ. P. 26(b)(1) must be applied in
23
     each case when formulating a discovery plan. To further the application of the proportionality
24
     standard in discovery, requests for production of ESI and related responses should be reasonably
25
     targeted, clear, and as specific as possible.
26



     PAGE - 1
 1 B.           ESI Disclosures

 2          Within 20 days after the d a t e t h e p a r t i e s s i g n t h i s A g r e e m e n t , each

 3 party shall disclose:

 4 1.       Custodians. The seven custodians most likely to have discoverable ESI in their possession,
 5 custody or control. The custodians shall be identified by name, title, connection to the instant

 6 litigation, and the type of the information under his/her control.

 7 2.       Non-custodial Data Sources. A list of non-custodial data sources (e.g. shared drives,
 8 servers, etc.), if any, likely to contain discoverable ESI.
 9 3.       Third-Party Data Sources. A list of third-party data sources, if any, likely to contain
10 discoverable ESI (e.g. third-party email and/or mobile device providers, “cloud” storage, social

11 media websites, etc.) and, for each such source, the extent to which a party is (or is not) able to

12 preserve information stored in the third-party data source.

13 4.       Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI
14 (by type, date, custodian, electronic system or other criteria sufficient to specifically

15 identify the data source) that a party asserts is not reasonably accessible under Fed. R. Civ.

16 P. 26(b)(2)(B).

17 C.           Preservation of ESI
18 The parties acknowledge that they have a common law obligation to take reasonable and

19 proportional steps to preserve discoverable information in the party’s possession, custody or

20 control. With respect to preservation of ESI, the parties agree as follows:

21 1.       Absent a showing of good cause by the requesting party, the parties shall not be
22 required to modify the procedures used by them in the ordinary course of business to back-up

23 and archive data; provided, however, that the parties shall preserve all discoverable ESI in their

24 possession, custody or control.

25 2.       All parties shall supplement their disclosures in accordance with Rule 26(e) with
26 discoverable ESI responsive to a particular discovery request or mandatory disclosure where that



     PAGE - 2
 1 data is created after a disclosure or response is made (unless excluded under (C)(3) or (D)(1)-

 2 (2) below).

 3 3.       Absent a showing of good cause by the requesting party, the following categories of
 4 ESI need not be preserved:

 5          a.       Deleted, slack, fragmented, or other data only accessible by forensics.
            b.       Random access memory (RAM), temporary files, or other ephemeral data
 6
                     that are difficult to preserve without disabling the operating system.
 7          c.       On-line access data such as temporary internet files, history, cache, cookies, and
                     the like.
 8
            d.       Data in metadata fields that are frequently updated automatically, such as last-
 9                   opened dates (see also Section (E)(5)).
10          e.       Back-up data that are substantially duplicative of data that are more
                     accessible elsewhere.
11
            f.       Server, system or network logs.
12          g.       Data remaining from systems no longer in use that is unintelligible on the systems
                     in use.
13
            h.       Electronic data (e.g. email, calendars, contact data, and notes) sent to or from
14                   mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices), provided
                     that a copy of all such electronic data is routinely saved elsewhere (such as on a
15
                     server, laptop, desktop computer, or “cloud” storage).
16 D.            Privilege
17 1.       With respect to privileged or work-product information generated after the filing of the
18 complaint, parties are not required to include any such information in privilege logs.

19 2.       Activities undertaken in compliance with the duty to preserve information are protected
20 from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

21
     3.     Information produced in discovery that is protected as privileged or work product shall
22
     be immediately returned to the producing party, and its production shall not constitute a waiver
23
     of such protection, if: (i) such information appears on its face to have been inadvertently produced
24
     or (ii) the producing party provides notice within 30 days of discovery by the producing
25
     party of the inadvertent production.
26
     4.     Privilege Log Based on Metadata. The parties agree that privilege logs shall include


     PAGE - 3
 1 a unique identification number for each document and the basis for the claim (attorney-client

 2 privileged or work-product protection).       For ESI, the privilege log may be generated using

 3 available metadata, including author/recipient or to/from/cc/bcc names; the subject matter or title

 4 and date created. Should the available metadata provide insufficient information for the purpose

 5 of evaluating the privilege claim asserted, the producing party shall include such additional

 6 information as required by the Federal Rules of Civil Procedure.

 7 E.            ESI Discovery Procedures

 8          1.       On-site inspection of electronic media. Such an inspection shall not be permitted
 9 absent a demonstration by the requesting party of specific need and good cause or by agreement

10 of the parties.

11          2.       Search methodology. The parties shall timely attempt to reach agreement on
12 appropriate search terms, or an appropriate computer- or technology-aided methodology, before

13 any such effort is undertaken. The parties shall continue to cooperate in revising the

14 appropriateness of the search terms or computer- or technology-aided methodology.

15 In the absence of agreement on appropriate search terms, or an appropriate computer- or

16 technology-aided methodology, the following procedures shall apply:

17                   a.     A producing party shall disclose the search terms or queries, if any, and
18 methodology that it proposes to use to locate ESI likely to contain discoverable information. The

19 parties shall meet and confer to attempt to reach an agreement on the producing party’s search

20 terms and/or other methodology.

21                   b.     If search terms or queries are used to locate ESI likely to contain
22 discoverable information, a requesting party is entitled to no more than 5 additional terms or

23 queries to be used in connection with further electronic searches absent a showing of good cause

24 or agreement of the parties. The 5 additional terms or queries, if any, must be provided by the

25 requesting party within 14 days of receipt of the producing party’s production.

26                   c.     Focused terms and queries should be employed; broad terms or queries,



     PAGE - 4
 1 such as product and company names, generally should be avoided. Absent a showing of good

 2 cause, each search term or query returning more than 250 megabytes of data is presumed to be

 3 overbroad, excluding Microsoft PowerPoint files, image and audio files, and similarly large file

 4 types.

 5                  d.     The producing party shall search both non-custodial data sources and ESI

 6 maintained by the custodians identified above.

 7          3.      Format. The parties agree that ESI will be produced to the requesting party in the

 8 following format:
          a.     Responsive Documents shall be produced in image format, with load files that are
 9

10 compatible with Concordance and Ipro (.OPT / .DAT). The images shall be produced in black &

11 white, single-page, 300 DPI, Group IV .tiff images. Extracted text shall be provided for each

12 Document as document level text files and a path to the document level text file shall be included

13
     in the load file. All images should be branded with the Bates number assigned to each page, in
14
     the lower right hand corner in such a fashion as to not obscure any portion of the image.
15
     Original Document orientation should be maintained to the extent possible.
16
            b.      Each Document load file shall include the following fields (to the extent such
17

18 fields are available) of searchable metadata or information:

19
            Field                  Description
20
            BEGBATES               The first bates number of the Document.
21          ENDBATES               The last bates number of the Document.
22          BEGATTACH     In case where the Document contains attachment/s, the first bates
                          number of the parent Document.
23          ENDATTACH     In case where the Document contains attachment/s, the last bates number
                          of the last child Document.
24          ATTACHMENTCOU In case where the Document contains attachment/s, the number of
            NT            attachments included within the Document.
25
            CUSTODIAN     The name of the individual from whom this data was collected.
26



     PAGE - 5
            Field                    Description
 1
            ALLCUSTODIAN             For any Document that have been globally de-duplicated, all custodians
 2                                   who had a copy of the Document before de-duplication.
            MD5HASH                  The unique identifier which is generated during processing of ESI.
 3

 4 In the case of e-mail, text message, or other written communication, whether transmitted or
   drafted, the load files shall also include (to the extent such fields are available):
 5
                    Field              Description
 6

 7
                    FROM               The author of the email.
 8                  TO                 The recipient(s) of the email.
 9                  CC                 The person/s copied on the email.

10                  BCC                The person/s blind copied on the email.
                    DATESENT           The date on which the email was sent.
11
                    TIMESENT           The time at which the email was sent.
12                  DATERECEIVED       The date on which the email was received.
13                  TIMERECEIVED       The time at which the email was received.

14                  EMAILSUBJECT       The subject of the email.

15
             c.       In the case of other non-e-mail electronic files (e.g., Microsoft Word, Microsoft
16
     Excel, etc.), the load files shall also include (to the extent such fields are available):
17

18          Field                  Comment
19          FILENAME               The name of the electronic file.
            FILEEXTENSION          The file extension of the electronic file.
20
            AUTHOR                 The creator of the electronic file.
21          DATECREATED            The date on which the electronic file was created.
22          TIMECREATED            The time at which the electronic file was created.
            DATELASTMODIFI The date on which the electronic file was last modified/saved.
23          ED
            TIMELASTMODIFIE The time at which the electronic file was last modified/saved.
24          D
25          DATELASTACCESS The last date on which the electronic file was accessed.
            ED
26



     PAGE - 6
            Field                 Comment
 1
            ORIGINALPATH          The full path of the source files or folder path contained in a mail
 2                                store.

 3          d.      All Documents whose native format is that of a Microsoft Excel file (or other
 4
     electronic spreadsheet file) or other Documents where .tiff images do not adequately
 5
     communicate the substantive content or context of the file (e.g., multimedia files, databases)
 6
     shall be produced with a single-page placeholder (Group IV .tiff image) indicating that the file
 7

 8 has been produced natively and shall be produced in its original native format, including, but not
 9 limited to the logical formulae within the cells of any spreadsheet and any metadata contained in

10 the file. In the case of any databases and/or files created in proprietary applications, the parties

11 should discuss whether a standard export of structured data into a commonly used application

12
     (e.g., Microsoft Access or SQL) would be appropriate or whether there is some other form of
13
     production or reporting that would be more appropriate.
14
            e.      For Documents that have been redacted, Optical Character Recognition (“OCR”)
15

16 matching the redacted version of the Document shall be provided as “text” for such documents.

17 To the extent any Document that would have been produced in native format pursuant to the

18 instruction above has been redacted, .tiff images and OCR of the redacted document will suffice

19 in lieu of a native file. The parties will, however, make reasonable efforts to ensure that any

20
   such Documents that are produced only as .tiff images are formatted so as to be readable.
21
           f.       Notwithstanding the foregoing, if any Documents are produced in a form that is
22
   not reasonably useable by the undersigned, the undersigned reserves the right to request specific
23

24 and individual records to be delivered in a different form, including, but not limited to, native

25 format. Further, the right to demand production of any other responsive Documents in their

26 native format (including all metadata) is expressly reserved, and the parties shall preserve all



     PAGE - 7
     Documents to which a duty of preservation attaches in their native format (including all
 1

 2 metadata).

 3           g.      Parties may produce documents via a secure file transfer mechanism or on readily

 4 accessible computer or electronic media as the Parties may hereafter agree upon, including

 5
     secure password-protected electronic download (e.g., SFTP)or external hard drive. All
 6
     production media will be encrypted and the producing party will provide a decryption key to the
 7
     requesting party in a communication separate from the production itself.
 8
 9           4.      De-duplication. The parties will make all reasonable efforts to de-duplicate their
10 ESI production across custodial and non-custodial data sources.

11

12           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
13 Dated this 24th day of September, 2019

14
       HKM EMPLOYMENT ATTORNEYS LLP                       SEBRIS BUSTO JAMES
15
       /s/ Jason A. Rittereiser                           /s/ Jeffery A. James
16     Jason A. Rittereiser, WSBA No. 43628               Jeffery A. James, WSBA #18277
       Donald W. Heyrich, WSBA No. 23091                  14205 SE 36th Street, Suite 325
17     Daniel Kalish, WSBA No. 35815                      Bellevue, Washington 98006
       Rachel M. Emens, WSBA No. 49047                    Telephone: (425) 454-4223
18     Henry Brudney, WSBA No. 52602                      jaj@sebrisbusto.com
       600 Stewart Street, Suite 901                      jrossiter@sebrisbusto.com
19
       Seattle, WA 98101
20     Telephone: (206) 838-2504                          Attorneys for Defendant LabCorp
       Facsimile: (206) 260-3055                          KELLEY DRYE & WARREN LLP
21     Email:        jrittereiser@hkm.com                 /s/ Robert I. Steiner
                     dheyrich@hkm.com                     Robert I. Steiner, Pro Hac Vice
22                   dkalish@hkm.com                      Steven R. Nevolis, Pro Hac Vice
23                   remens@hkm.com                       101 Park Avenue
                     hbrudney@hkm.com                     New York, NY 10178
24                                                        Tel: (212) 808-7800
                                                          rsteiner@kelleydrye.com
25                                                        snevolis@kelleydrye.com
     Attorneys for Plaintiff Robert Albert
26                                                        Attorneys for Defendant LabCorp


     PAGE - 8
 1

 2
                                          ORDER
 3
     Based on the foregoing, IT IS SO ORDERED.
 4

 5 DATED: September 25, 2019

 6

 7                                               A
 8                                               MICHELLE L. PETERSON
                                                 United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     PAGE - 9
